DISMISS; and Opinion Filed September 20, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00970-CV

                        DOMINGO GARCIA, Appellant
                                   V.
          THE LEAGUE OF UNITED LATIN AMERICAN CITIZENS, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-03571

                               MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Lewis
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that the issues in this appeal are now moot.          Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE

130970F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DOMINGO GARCIA, Appellant                            On Appeal from the 298th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-13-00970-CV        V.                         Trial Court Cause No. DC-13-03571.
                                                     Opinion delivered by Justice Lewis.
THE LEAGUE OF UNITED LATIN                           Justices Bridges and Fillmore, participating.
AMERICAN CITIZENS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee, THE LEAGUE OF UNITED LATIN AMERICAN
CITIZENS, recover its costs of this appeal from appellant, DOMINGO GARCIA.


Judgment entered this 20th day of September, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –2–